 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Defendants Mario Rueda
     Zach Yeoman and Jason Tullis
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE DISTRICT OF NEVADA

10

11   JANE DOE, an Individual,                            CASE NO.: 2:19-cv-00382-GMN-BNW

12         Plaintiff,

13   vs.

14   CITY OF LAS VEGAS, CITY OF
     HENDERSON, NATHAN HANNIG, an                        STIPULATION AND ORDER TO
15   Individual, MARIO RUEDA, an Individual,             EXTEND TIME TO REPLY TO
     RUBEN SANCHEZ, an Individual, JAMES                 PLAINTIFF’S OPPOSITION TO
16   SUAREZ, an Individual, JONATHAN                     DEFENDANTS MARIO RUEDA,
     CUFF, an Individual, JOSEPH “JOE”                   ZACH YEOMAN AND JASON
17   VANEK, an Individual, JAROD BARTO,                  TULLIS’ MOTION TO DISMISS
     an Individual, CODY RACINE, an Individual           [DOC. 91]
18   JASON TULLIS, an Individual, and ZACH               (First Request)
     YEOMAN, an Individual, WILLIAM
19   MCDONALD, an Individual, and as an
     Individual, JON STEVENSON, an Individual,
20   JOHN DOE #1, likely an Individual, DOES
     I -X; ROE CORPORATIONS I -X.
21
           Defendants.
22   _________________________________________/

23         IT IS HEREBY STIPULATED AND AGREED between the parties and their respective

24   undersigned counsels that Defendants Mario Rueda, Zach Yeoman and Jason Tullis will have an


                                                 1
 1   additional 30 days from June 28, 2019 to July 28, 2019 to file their Reply to Plaintiff’s Opposition to

 2   Defendants Mario Rueda, Zach Yeoman and Jason Tullis’ Motion to Dismiss [Doc.91].

 3   DATED this 26th day of June, 2019.                 DATED this 26th day of June, 2019.

 4   LAW OFFICE OF DANIEL MARKS                         HKM EMPLOYMENT ATTORNEYS

 5    /s/ Adam Levine, Esq.             .                 /s/ Jenny L. Foley, Esq.        .
     DANIEL MARKS, ESQ.                                 JENNY L. FOLEY Ph.D., ESQ.
 6   Nevada State Bar No. 002003                        Nevada State Bar No. 009017
     office@danielmarks.net                             jfoley@hkm.com
 7   ADAM LEVINE, ESQ.                                  MARTA D. KURSHUMOVA, ESQ.
     Nevada State Bar No. 004673                        Nevada State Bar No. 014728
 8   alevine@danielmarks.net                            mkurshumova@hkm.com
     610 South Ninth Street                             1785 E. Sahara, Suite 325
 9   Las Vegas, Nevada 89101                            Las Vegas, Nevada 89104
     (702) 386-0536: FAX (702) 386-6812                 (702) 625-3893; FAX (702) 625-3893
10   Attorneys for Defendants Mario Rueda,              Attorneys for Plaintiff
     Zach Yeoman, and Jason Tullis
11

12          IT IS SO ORDERED.

13                       3
           DATED this ________ day of July, 2019.
14

15                                                      ________________________________
                                                        Gloria M. Navarro, Chief Judge
16                                                      UNITED STATES DISTRICT COURT

17

18

19

20

21

22

23

24


                                                       2
